Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because 9 is said to be the end of the roller and 40 the radial center however both in Figure 1 appear to be pointing to the rolling contact surface of the roller, the lead lines should be positioned so that it is clear that both reference characters are not pointing to the rolling contact surface.  See Remarks below.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the alternatives for the roller shape, specifically concave or domed, in new claim 22 is not shown, and more specifically the combination of the contact with the roller being in a region that includes the center of the roller along with these particular shapes, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-16, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 15 and 16, these claims state that the bearing is “configured” for rotating speeds higher than a threshold orbital speed of the rollers, this is a change 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, it is unclear how the options for the shape of the axial end face of the roller can include concave when claim 1 excludes the use of a central recess.  A concave surface is a recess on its own so how can the surface be concave but also define a surface free of a central recess?  It appears this concave alternative of the surface in claim 22 is contradicting the requirements of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1, 3, 5, 6, 9, 11, 15, 17 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yutaka, JP2009068592, in view of Nyberg, USP 2,989,353.
Regarding claim 1, Yutaka discloses a self-aligning roller bearing, comprising: an inner bearing ring (2/2a); an outer bearing ring (1); at least one row of roller elements (3) interposed in-between said inner and said outer bearing ring; and a cage (4a/4b) comprising a ring-formed first cage portion (7a) and a plurality of distributed cage pocket bars (8a) protruding axially outwardly from an axial side face of said first cage portion, delimiting a plurality of cage pockets (9) for said roller elements, wherein said side face comprises one or more protrusions (13) configured to respectively abut a region of an axial end face of a respective roller element, which region comprises at least a radial centre of said roller element, wherein said one or more protrusions are configured for guiding said respective roller into correct axial position (provides and abut that keep the roller in the correct position along the axial direction).
As noted in the prior office action Yutaka does not disclose that the end face of the roller is free of a central recess (see further note below).
Nyberg teaches that a guiding protrusion/biasing element on the surface of a bearing cage can be placed in contact with a flat end of a rolling element (see Figure 6, 41 contacts the flat end face of 34).
It would have been obvious to one having ordinary skill in the art to modify Yutaka and use a rolling element with a flat end face that is free of a central recess, as taught by Yutaka, since substituting between different known rollers provides the same predictable result of interfacing the roller with the cage structure in a manner that provides a guiding protrusion that acts to keep the roller in the proper axial position.  In addition the use of the protrusion on the flat end surface provides for reducing friction while still providing satisfactory guidance of the rollers (as addressed by Nyberg, column 1, lines 48-57).
NOTE:  The prior office action indicated what appears as a recess in the drawings, such as on the right of figure 5 in Yutaka, however in further reviewing the document what appears to be curved lines indication a dimple or even a protrusion (on the left of 5 at 13) might in fact be the lead lines for the reference character, however the disclosure makes no mention of the actual shape of the end face of the roller.  In light of the quality of the drawings and the lack of any sufficient disclosure about the particular feature it cannot be said with certainty that the end of the roller is truly free of a recess or dimple thus the above rejection has been made.
Regarding claim 3, Yutaka discloses that said one or more protrusions respectively has a shape free from edges, wherein the shape of a truncated sphere (see paragraph 0026 the “convex portion”, by definition a convex portion is a spherical shape and thus would be free of edges and thus a spherical shape free of edges is anticipated by the disclosure of Yutaka).
Regarding claims 5 and 6, Yutaka discloses that said one or more protrusions respectively has a maximum extension in a normal direction exceeding at least 0.5% of a diameter (d) of said roller elements [clm 5] or exceeding at least 1% of said roller diameter (d) [clm 6] (paragraph 0012 states near the end that the protrusion amount of the convex part is about 0.1-0.5mm and early in paragraph 0012 this range, in referencing another part with the same dimensions, is within 0.4-2% of the roller diameter thus Yutaka anticipates these limitations).
Regarding claim 9, Yutaka discloses that said one or more protrusions together with the first cage portion form a single entity (as illustrated the first cage portion and the protrusion, 7a and 13, are one single part).
Regarding claim 11, Yutaka discloses that said one or more protrusions are distributed along said side face such that a respective protrusion is provided for each cage pocket (one protrusion per pocket is what is being disclosed by Yutaka).
Regarding claim 15, Yutaka discloses said self-aligning roller bearing is configured for rotating speeds higher than a threshold orbital speed at which said roller elements are affected by centrifugal forces that exceeds the gravity forces (Yutaka discloses that the bearing is for a high speed drive and thus as best discernible would be “configured” for high rotating speeds in the same manner as the instant application).
Regarding claim 17, Yukata discloses that said self-aligning roller bearing is a double row self-aligning roller bearing with two rows of roller elements, wherein the double row self-aligning roller bearing is a spherical double-row bearing, without a guide ring, flange and/or rib (see Figure 1, as illustrated the bearing does not include a guide ring, flange or rib).
Regarding claim 19, Yutaka discloses a cage for a self-aligning roller bearing, comprising: a ring-formed first cage portion (7a) and a plurality of distributed cage pocket bars (8a) protruding axially outwardly from an axial side face of said first cage portion, delimiting a plurality of cage pockets (9) for said roller elements, wherein said axial side face comprises one or more protrusions (13) configured to respectively abut a region of an axial end face of a respective roller element, which region comprises at least a radial centre of said roller element (see paragraph 0026 of translation provided by Applicant, it is noted that Yutaka discloses a recess in the end of the roller that interacts with the protrusion, however this recess is still part of the axial end face and forms the abutting region).
As noted in the prior office action Yutaka does not disclose that the end face of the roller is free of a central recess (see further note below).
Nyberg teaches that a guiding protrusion/biasing element on the surface of a bearing cage can be placed in contact with a flat end of a rolling element (see Figure 6, 41 contacts the flat end face of 34).
It would have been obvious to one having ordinary skill in the art to modify Yutaka and use a rolling element with a flat end face that is free of a central recess, as taught by Yutaka, since substituting between different known rollers provides the same predictable result of interfacing the roller with the cage structure in a manner that provides a guiding protrusion that acts to keep the roller in the proper axial position.  In addition the use of the protrusion on the flat end surface provides for reducing friction while still providing satisfactory guidance of the rollers (as addressed by Nyberg, column 1, lines 48-57).

Regarding claims 20 and 21, Yutaka discloses a cage for a self-aligning roller bearing, comprising: a ring-formed first cage portion (7a) and a plurality of distributed cage pocket bars (8a) protruding axially outwardly from an axial side face of said first cage portion, delimiting a plurality of cage pockets (9) for said roller elements, wherein said axial side face comprises one or more protrusions (13) configured to respectively abut a region of an axial end face of a respective roller element, which region comprises at least a radial centre of said roller element, wherein that said one or more protrusions are configured for guiding said respective roller element into correct axial position (the protrusion as is preforms this function), wherein said one or more protrusions respectively has a shape free from edges, and that said one or more protrusions respectively has a maximum extension in a normal direction exceeding at least 0.5% of a diameter (d) of said roller elements [clm 20] or exceeding at least 1% [clm 21] (paragraph 0012 states near the end that the protrusion amount of the convex part is about 0.1-0.5mm and early in paragraph 0012 this range, in referencing another part with the same dimensions, is within 0.4-2% of the roller diameter thus Yutaka anticipates this limitation).
As noted in the prior office action Yutaka does not disclose that the end face of the roller is free of a central recess (see further note below).
Nyberg teaches that a guiding protrusion/biasing element on the surface of a bearing cage can be placed in contact with a flat end of a rolling element (see Figure 6, 41 contacts the flat end face of 34).
It would have been obvious to one having ordinary skill in the art to modify Yutaka and use a rolling element with a flat end face that is free of a central recess, as taught by Yutaka, since substituting between different known rollers provides the same predictable result of interfacing the roller with the cage structure in a manner that provides a guiding protrusion that acts to keep the roller in the proper axial position.  In addition the use of the protrusion on the flat end surface provides for reducing friction while still providing satisfactory guidance of the rollers (as addressed by Nyberg, column 1, lines 48-57).
Regarding claim 22, Yutaka in view of Nyberg discloses that the end face of the roller is flat (as taught by Nyberg, figure 6).

Claims 7, 8, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yutaka, JP2009068592, in view of Nyberg, USP 2,989,353, as applied above and further in view of Hert, WO2018/146410 (see USP 10,781,860 for line citations).
Regarding claims 7 and 8, Yutaka in view of Nyberg does not disclose that said one or more protrusions comprise a polymer material. (It is noted that Nyberg discloses plastic but not specifically a polymer).
Hert teaches a self-aligning roller bearing cage where at least a portion of said cage or all of the cage comprises a polymer, specifically PEEK (see column 5, lines 25-29).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Yutaka in view of Nyberg and make the bearing cage, as a whole, out of any previously known material, including a polymer in the form of PEEK, as taught by Hert, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is further noted that the instant application states that the polymers are common material for cages and includes PEEK as one of the materials, using a common material is not inventive.
Regarding claim 10, Yutaka discloses that said one or more protrusions together with the first cage portion form a single entity (as illustrated the first cage portion and the protrusion, 7a and 13, are one single part).
Regarding claim 12, Yutaka discloses that said one or more protrusions are distributed along said side face such that a respective protrusion is provided for each cage pocket (one protrusion per pocket is what is being disclosed by Yutaka).

Claims 13, 14, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yutaka, JP2009068592, in view of Nyberg, USP 2,989,353, as applied to claim 1, and further in view of JP2015-121236 (JP’236) OR Yutaka, JP2009068592, in view of Nyberg, USP 2,989,353 and Hert, WO2018/146410, as applied to claim 12 above, and further in view of JP2015-121236 (JP’236).
Regarding claims 13 and 14, Yutaka does not disclose that said cage further comprises a ring-formed second cage portion axially parallel with said first ring portion, said second cage portion connecting together end portions of said cage pocket bars axially.
JP’236 teaches that a cage in a self-aligning bearing with two ring portions (61 and 62), one on each side of the roller (5), see figures 1 and 8 for example, is a known alternative for a comb type cage or a cage without a second ring portion (figure 9).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Yutaka and add a second cage portion on the opposite side of the roller element from the first, thus forming a window type cage rather than a comb type cage, since substituting between known alternative cages both disclosed as usable in a self-aligning bearing, as disclosed by JP’236 which shows both times in figures 1, 8 and 9, is within the level of ordinary skill and provides the predictable result of further limiting axial movement of the roller and providing a greater degree of control and stability to the roller movement.  
Regarding claim 16, Yutaka discloses that said self-aligning roller bearing is configured for rotating speeds higher than a threshold orbital speed at which said roller elements are affected by centrifugal forces that exceeds the gravity forces (Yutaka discloses that the bearing is for a high speed drive and thus as best discernible would be “adapted” for high rotating speeds in the same manner as the instant application).
Regarding claim 18, Yukata discloses that said self-aligning roller bearing is a double row self-aligning roller bearing with two rows of roller elements, wherein the double row self-aligning roller bearing is a spherical double-row bearing, without a guide ring, flange and/or rib (see Figure 1, as illustrated the bearing does not include a guide ring, flange or rib).
Response to Arguments
With regards to the outstanding drawing objection Applicant states in the remarks that a replacement drawing has been filed, however at the current time no such drawing appears in the record.
With regards to the rejection under 35 USC 112 of claims 15 and 16, Applicant argues that the change from adapted to configured resolves the issue.  However this is not the case and the rejection is maintained.  Regardless of term used the specification states this as an “optional feature” without providing any other detail, see paragraph 0016.  The lack of detail of this optional adaption or configuration in the disclosure does not provide any specific guidance as to what Applicant actually had possession of at the time of filing as it relates to the physical structure of the cage that allows for the cage to be configured for this application.  Applicant has not pointed to where the configuration or adaption is specifically described in the disclosure or shown in the drawings and thus the rejection is maintained.
Applicant’s arguments with respect to claim(s) 1, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It is noted that in the remarks Applicant does a side by side comparison with Figure 4 of Yutaka however this is not the roller but rather the cutting tool used to shape the pocket, the roller is shown in other figures as element 3 but it is unclear from the quality of the drawings if the end is flat or has a recess thus necessitating a new grounds of rejection in light of the amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656